Appellate Case: 21-1124       Document: 010110726534     Date Filed: 08/18/2022      Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                         UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                FOR THE TENTH CIRCUIT                       August 18, 2022
                            _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
     JEANETTE RODRIGUEZ,

          Plaintiff - Appellant,

     v.                                                       No. 21-1124
                                                    (D.C. No. 1:18-CV-02919-KLM)
     ARAPAHOE COUNTY SHERIFF                                   (D. Colo.)
     TYLER S. BROWN, in his official
     capacity,

          Defendant - Appellee.
                         _________________________________

                                ORDER AND JUDGMENT*
                            _________________________________

 Before MATHESON, EBEL, and PHILLIPS, Circuit Judges.
                   _________________________________

          Plaintiff Jeanette Rodriguez, a deputy sheriff who works at the Arapahoe

 County detention center, appeals the district court’s decision granting her employer,

 the Arapahoe County Sheriff, summary judgment on Rodriguez’s employment

 discrimination claims alleging disparate treatment and hostile work environment

 based on her race (Hispanic), sex (female), and national origin (Venezuelan). The

 district court also granted the Sheriff summary judgment on Rodriguez’s claims

 alleging that the Sheriff retaliated against her when she complained about this



 *
  This order and judgment is not binding precedent, except under the doctrines of law
 of the case, res judicata, and collateral estoppel. It may be cited, however, for its
 persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1124    Document: 010110726534        Date Filed: 08/18/2022   Page: 2



 discriminatory mistreatment. Having jurisdiction under 28 U.S.C. § 1291, we

 AFFIRM summary judgment for the Sheriff because Rodriguez failed to present

 sufficient evidence from which a reasonable jury could find that any of the

 mistreatment of which she complains was because on her race, sex, or national

 origin, or was taken in retaliation for her discrimination complaints.

                                  I. BACKGROUND

       We have carefully considered the evidence in detail, viewing it in the light

 most favorable to Rodriguez. See Herrmann v. Salt Lake City Corp., 21 F.4th 666,

 673 (10th Cir. 2021). Here, we recite that evidence only summarily. Rodriguez has

 worked as a deputy at the County detention center since 2008; there has never been

 any problem with her job performance. During annual training in 2015, however,

 Rodriguez drew the ire of a firearms instructor, Cunningham, during a training

 simulation in a “shoot house.” Later that same day, while working with a different

 instructor, Rodriguez committed a safety violation at the shooting range, holstering

 her weapon while she was in a prone position. As a result of these two problems,

 Rodriguez was restricted from using her firearm until she passed additional training.1

       Although Rodriguez contends that she performed well enough to pass the

 additional training, Instructor Stevie True and another instructor failed Rodriguez.

 This began a recurring cycle: Various trainers and supervisors would require


 1
   Rodriguez was able to continue working despite this firearm restriction because
 deputies do not carry firearms in the detention center. But she could not perform all
 of her job duties. For example, Rodriguez was not able to transport detainees outside
 the jail because that would have required her to carry a firearm.
                                            2
Appellate Case: 21-1124     Document: 010110726534       Date Filed: 08/18/2022   Page: 3



 Rodriguez to undergo additional training, after which the trainers would fail her; her

 supervisors would then place Rodriguez on paid administrative leave and recommend

 that the Sheriff fire her; the Sheriff—David Walcher—would decline to fire

 Rodriguez, but would order her to undergo more training; and the cycle would begin

 again. This scenario played out at least three times over four years’ time.

       During this course of events, Rodriguez filed a complaint with the EEOC in

 January 2017, and amended that complaint in October 2017. When the EEOC issued

 Rodriguez a right-to-sue letter, she initiated this litigation in November 2018. After

 a new Sheriff—Tyler Brown—was elected, Rodriguez passed remedial training and

 her firearm restriction was lifted.

       This litigation, however, continued. Rodriguez sued the Sheriff, in his official

 capacity,2 asserting four claims: 1) a Title VII claim for disparate treatment

 discrimination and hostile work environment based on Rodriguez’s race (Hispanic),

 sex (female), and national origin (Venezuela); 2) the same discrimination claims

 asserted under the Colorado Anti-Discrimination Act (“CADA”); 3) a Title VII

 retaliation claim; and 4) a retaliation claim under CADA. Following discovery, the

 district court3 granted the Sheriff’s motion for summary judgment on all of

 Rodriguez’s claims. Rodriguez appeals that decision.


 2
  When Rodriguez initiated this litigation in 2018, David Walcher was the Sheriff.
 But because Rodriguez sued the Sheriff in his official capacity, Tyler Brown was
 substituted as the defendant after he took office.
 3
  The parties consented to a magistrate judge deciding this case. See 28 U.S.C.
 § 636(c).
                                            3
Appellate Case: 21-1124    Document: 010110726534        Date Filed: 08/18/2022     Page: 4



                                II. STANDARD OF REVIEW

       We review the district court’s summary judgment decision de novo, viewing

 the evidence in the light most favorable to Rodriguez and drawing all reasonable

 inferences in her favor. See Herrmann, 21 F.4th at 673. A court must grant summary

 judgment “if the movant shows that there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                  III. LEGAL DISCUSSION

       Before addressing the merits of the district court’s summary judgment

 decision, we note a couple of preliminary matters that affect the scope of our

 analysis. Procedurally, Title VII required Rodriguez to exhaust her administrative

 remedies by filing a complaint with the EEOC within 300 days after each alleged

 discriminatory practice occurred. See 42 U.S.C. § 2000e-5(e)(1); Bullington v.

 United Air Lines, Inc., 186 F.3d 1301, 1310 & n.2 (10th Cir. 1999), overruled in part

 on other grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 105

 (2002). In light of that, the district court ruled: Rodriguez could base her Title VII

 disparate treatment and retaliation claims on only discrete adverse employment

 actions occurring on and after March 9, 2016, which was 300 days before Rodriguez

 filed her first EEOC complaint in January 2017. See Morgan, 536 U.S. at 105, 122.

 But Rodriguez could rely on earlier incidents to support her Title VII hostile work

 environment harassment claim because she had identified at least one incident that

 was part of the alleged ongoing harassment that occurred after March 9, 2016. See

 id. Rodriguez does not challenge these rulings on appeal.

                                             4
Appellate Case: 21-1124     Document: 010110726534         Date Filed: 08/18/2022        Page: 5



        The district court’s timeliness ruling, however, was limited to Rodriguez’s

 Title VII claims. Her state-law CADA claims were subject to a different, six-month

 requirement for timely exhausting state administrative remedies. See Colo. Rev.

 Stat. § 24-34-403 (referencing § 24-34-306); see also Deneffe v. SkyWest, Inc.,

 No. 14-cv-00348-MEH, 2015 WL 232128, at *4–5 (D. Colo. Jan. 16, 2015)

 (unreported) (applying state-law requirements for timely filing administrative

 complaint for CADA claims while applying federal time requirements for filing

 EEOC complaint for Title VII claims). In the district court, the Sheriff neither

 separately addressed and challenged the timeliness of Rodriguez’s exhaustion of her

 CADA claims, nor did he cite any authority suggesting that the Title VII timeliness

 analysis should apply to the CADA claims. He does not address these CADA

 timeliness issues on appeal, either. Because the Sheriff asserts no statute of

 limitation defense as to the CADA claims, for purposes of this appeal we consider

 Rodriguez’s CADA claims without any time limitations. See generally Deneffe,

 2015 WL 232128, at *4–5 (treating statute of limitations for a CADA claim as an

 affirmative defense); San Juan Basin Consortium, Ltd. v. EnerVest San Juan

 Acquisition Ltd. P’ship, 67 F. Supp. 2d 1213, 1224, 1226 (D. Colo. 1999) (applying

 relevant Colorado statute of limitations in diversity action, noting defendant can

 waive affirmative statute-of-limitations defense); John R. Sand & Gravel Co. v.

 United States, 552 U.S. 130, 133 (2008) (noting that “the law typically treats a

 limitations defense as an affirmative defense . . . that is subject to forfeiture and

 waiver”).

                                              5
Appellate Case: 21-1124    Document: 010110726534        Date Filed: 08/18/2022    Page: 6



       Substantively, the same legal standards apply to both Title VII and CADA

 claims. See Lamb v. Montrose Cnty. Sheriff’s Off., No. 19-1275, 2022 WL 487105,

 at *3 (10th Cir. Feb. 17, 2022) (unpublished) (citing Johnson v. Weld Cnty., 594 F.3d

 1202, 1219 n.11 (10th Cir. 2010)). Therefore, the following substantive analysis

 applies to both Rodriguez’s Title VII and CADA claims. Because procedurally there

 is no time restriction on the incidents on which Rodriguez can base her CADA

 claims, we consider all of the alleged incidents she cites in the following substantive

 analysis with regard to the CADA claims. We turn first to Rodriguez’s disparate

 treatment and hostile work environment claims before addressing her retaliation

 claims.

 A. Disparate treatment and hostile work environment claims4

       Title VII makes it “an unlawful employment practice for an employer . . . to

 discriminate against any individual with respect to his compensation, terms,


       4
         It is not at all clear that plaintiff is asserting a separate hostile work
 environment claim. She never separately addresses the elements of a hostile work
 environment claim apart from her disparate treatment discrimination claim. We give
 her the benefit of the doubt in this discussion because even if she did raise a separate
 hostile work environment claim, it would fail for the same reason her disparate
 treatment claim fails—she fails to allege and put on any evidence that the treatment
 and environment of which she complains was because of her race, sex, or national
 origins. She generally asserts “harassment” only in a conclusory fashion. The
 elements of a disparate treatment claim differ from the standard of hostile work
 environment claims, but we do not dwell on those difference here because both
 claims require that the complained of conduct be based on or related to her race, sex,
 and/or national origin. On appeal, Rodriguez did not address all the elements
 necessary to state a prima facie hostile work environment claim. However, that
 appears to be because in the district court the Sheriff only moved for summary
 judgment on the question of whether the “harassing conduct” was motivated by
 Rodriguez’s race, sex, or national origin. (Aplt. App. 61.)
                                            6
Appellate Case: 21-1124      Document: 010110726534          Date Filed: 08/18/2022    Page: 7



 conditions, or privileges of employment, because of such individual’s race, color,

 religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Such unlawful

 employment practices include harassment based on a protected trait that creates a

 hostile work environment. See Morgan, 536 U.S. at 115–16. CADA provides

 employees with the same protections. See Colo. Rev. Stat. § 24-34-402(1)(a). “[A]n

 unlawful employment practice is established when the complaining party demonstrates

 that race, color, religion, sex, or national origin was a motivating factor for any

 employment practice, even though other factors also motivated the practice.” 42

 U.S.C.A. § 2000e-2(m).

        As explained in greater detail below, the district court granted the Sheriff

 summary judgment on Rodriguez’s disparate treatment and hostile work environment

 claims, ruling that Rodriguez failed to present sufficient evidence from which a

 reasonable jury could find that the conduct of which she complained was “because

 of” her race, sex, and/or national origin. We uphold that determination. See Throupe

 v. Univ. of Denver, 988 F.3d 1243, 1253 (10th Cir. 2021) (holding in that case that

 plaintiff’s failure “to raise a triable fact about whether the defendants discriminated

 against him because of his sex . . . sinks both his hostile work environment and

 disparate treatment claims”).




                                               7
Appellate Case: 21-1124    Document: 010110726534        Date Filed: 08/18/2022       Page: 8



       1. Disparate treatment claims

              a. This claim requires proof that the challenged conduct was based
              on a protected trait

       Rodriguez sought to prove disparate treatment discrimination indirectly, using

 the burden-shifting McDonnell Douglas paradigm.5 Under that familiar analytical

 framework, an employee first must establish a prima facie claim for discrimination

 by showing that she 1) fell within a protected group, 2) was qualified for her position,

 and 3) suffered an adverse employment action under circumstances giving “rise to an

 inference of unlawful discrimination,” Burdine, 450 U.S. at 253. “The prima facie

 case serves an important function in the litigation: it eliminates the most common

 nondiscriminatory reasons for the plaintiff’s rejection.” Id. at 253–54.

       [T]he prima facie case “raises an inference of discrimination only because
       we presume these acts, if otherwise unexplained, are more likely than not
       based on the consideration of impermissible factors.” Establishment of
       the prima facie case in effect creates a presumption that the employer
       unlawfully discriminated against the employee. If the trier of fact believes
       the plaintiff’s evidence, and if the employer is silent in the face of the
       presumption, the court must enter judgment for the plaintiff because no
       issue of fact remains in the case.

 Id. at 254 (quoting Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577 (1978)).

       If an employee succeeds in establishing a prima facie claim, the burden shifts

 to the employer to proffer a legitimate, non-discriminatory reason for the challenged

 employment actions. Id. at 253. The employer’s burden is only one of production.



 5
  McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); see also Tex. Dep’t of
 Comty. Affairs v. Burdine, 450 U.S. 248, 252–56 (1981) (explaining the McDonnell
 Douglas analytical framework).
                                            8
Appellate Case: 21-1124     Document: 010110726534        Date Filed: 08/18/2022      Page: 9



 Id. at 254–56. Here, the Sheriff satisfied his burden by asserting that he took the

 challenged personnel actions because Rodriguez “demonstrated poor safety and

 decision-making skills despite her ongoing training, and [she] could thus not perform

 the duties of the deputy position.” (Aplt. App. at 1727.) The Sheriff’s proffered

 explanation sufficiently rebutted any presumption of discrimination created by

 Rodriguez’s prima facie discrimination claim. See Burdine, 450 U.S. at 254–55.

        “The ultimate burden of persuading the trier of fact that the defendant

 intentionally discriminated against the plaintiff remains at all times with the plaintiff.”

 Id. at 253.

        The plaintiff retains the burden of persuasion. She now must have the
        opportunity to demonstrate that the proffered reason was not the true
        reason for the employment decision. This burden now merges with the
        ultimate burden of persuading the court that she has been the victim of
        intentional discrimination. She may succeed in this either directly by
        persuading the court that a discriminatory reason more likely motivated
        the employer or indirectly by showing that the employer’s proffered
        explanation is unworthy of credence.

 Id. at 256 (citing McDonnell Douglas, 411 U.S. at 804–05).

        In granting the Sheriff summary judgment, the district court ruled that

 Rodriguez had failed to establish the third element of her prima facie claim because

 she “has not demonstrated that the adversary employment actions occurred under

 circumstances which give rise to an inference of unlawful discrimination,” that is

 discrimination because of a protected trait like her race, sex, and/or national origin.

 (Aplt. App. 1744.) The district court further ruled that, at the third step of the

 McDonnell Douglas analysis, Rodriguez had also failed to rebut the Sheriff’s


                                             9
Appellate Case: 21-1124      Document: 010110726534          Date Filed: 08/18/2022         Page: 10



  legitimate, nondiscriminatory reasons for the challenged actions he took against

  Rodriguez.

                b. Rodriguez incorrectly asserts that she did not need to produce
                evidence of the Sheriff’s discriminatory motive or intent in support
                of her disparate treatment claim

         Contrary to the preceding discussion, Rodriguez erroneously contends, for the

  first time on appeal, that she does not have to produce any evidence that the Sheriff

  acted with a discriminatory intent or motive in order to support her disparate

  treatment claim. Rodriguez’s argument is not entirely clear.

         If Rodriguez is asserting that she does not have to produce evidence of the

  Sheriff’s discriminatory intent or motive because she is invoking

  McDonnell-Douglas’s method of indirectly proving discrimination, Rodriguez

  forfeited that argument by not raising it in the district court. See Throupe, 988 F.3d

  at 1254. Moreover, that argument fails on its merits. The plaintiff’s protected status

  “need only be a ‘motivating factor’ in the unlawful employment practice,” but “[t]o

  maintain a claim under Title VII, the plaintiff must demonstrate that he was discriminated

  against because of a protected status, like sex,” race, or national origin. Id. at 1251

  (quoting 42 U.S.C. § 2000e-2(m)). As we have just explained, even under the

  McDonnell Douglas indirect-proof analytical framework, Rodriguez had to present

  sufficient evidence from which a jury could reasonably infer that the Sheriff took the

  challenged actions, at least in part, because of Rodriguez’s protected trait(s).

         If Rodriguez is, instead, arguing here that the district court erred by requiring

  her to prove more than that—that the district court instead required her to produce

                                               10
Appellate Case: 21-1124    Document: 010110726534         Date Filed: 08/18/2022        Page: 11



  direct evidence of the Sheriff’s subjective discriminatory intent—that argument lacks

  merit. Our review of the district court’s decision indicates that the court did not

  require Rodriguez to prove more than what the relevant McDonnell Douglas analysis

  mandates.

        Rodriguez relies on two grounds to support her assertion that she does not

  have to produce any evidence that the Sheriff acted with a discriminatory intent or

  motive. First, she relies on two Supreme Court cases— Albemarle Paper Co. v.

  Moody, 422 U.S. 405, 422–23 (1975), and Griggs v. Duke Power Co., 401 U.S. 424,

  432 (1971)—that address disparate impact, rather than disparate treatment,

  discrimination claims. See Ricci v. DeStefano, 557 U.S. 557, 577–78 (2009). The

  Supreme Court has “long”

        distinguished between “disparate treatment” and “disparate impact”
        theories of employment discrimination.

               “‘Disparate treatment’ . . . is the most easily understood type of
        discrimination. The employer simply treats some people less favorably
        than others because of their race, color, religion [or other protected
        characteristics.] Proof of discriminatory motive is critical, although it can
        in some situations be inferred from the mere fact of differences in
        treatment. . . .

               “[C]laims that stress ‘disparate impact’ [by contrast] involve
        employment practices that are facially neutral in their treatment of
        different groups but that in fact fall more harshly on one group than
        another and cannot be justified by business necessity. Proof of
        discriminatory motive . . . is not required under a disparate-impact
        theory.”

  Hazen Paper Co. v. Biggins, 507 U.S. 604, 609 (1993) (emphasis added) (Age

  Discrimination in Employment Act case quoting Int’l Bhd. of Teamsters v. United


                                             11
Appellate Case: 21-1124     Document: 010110726534          Date Filed: 08/18/2022       Page: 12



  States, 431 U.S. 324, 335–336 n. 15 (1977) (construing Title VII)) (alterations added

  in Hazen Paper). Because Rodriguez alleged only disparate treatment claims, her

  reliance on disparate impact cases like Albemarle and Griggs is misplaced.

         Second, Rodriguez relies on Bostock v. Clayton County, which held that when

  an employer fires an employee “for being homosexual or transgender,” the employer

  violates Title VII’s prohibition against discrimination based on sex. 140 S. Ct. 1731,

  1737 (2020). The employers in Bostock conceded that the reason they fired the

  plaintiffs was because they were homosexual or transgender. Id. at 1744. So, unlike

  this case, there was no dispute in Bostock as to the employers’ intent or motivation in

  acting against the employees. The question presented there, instead, was whether

  that conceded motivation based on plaintiffs being homosexual or transgender

  amounted to discrimination based on sex. Id. at 1737. The Supreme Court

  concluded that it did. Id. In reaching that conclusion, Bostock reiterated that Title

  VII “imposes liability on employers only when they ‘fail or refuse to hire,’ ‘discharge,’

  ‘or otherwise . . . discriminate against’ someone because of a statutorily protected

  characteristic like sex”; discrimination means treating an “individual worse than others

  who are similarly situated”; and “[i]n so-called ‘disparate treatment’ cases like today’s,

  . . . the difference in treatment based on sex must be intentional.” Id. at 1740

  (emphasis added). Consistent with Bostick’s admonition and the language of Title

  VII itself, this court, post-Bostock, has continued to hold that in order “[t]o maintain a

  claim under Title VII, the plaintiff must demonstrate that he was discriminated against



                                              12
Appellate Case: 21-1124     Document: 010110726534          Date Filed: 08/18/2022     Page: 13



  because of a protected status, like sex,” race, or national origin. Throupe, 988 F.3d at

  1251 (emphasis added).

         In sum, then, Rodriguez is incorrect that she does not have to produce

  evidence from which a reasonable jury could find that the Sheriff acted with a

  discriminatory intent or motive because of a protected trait like her race, sex, and/or

  national origin. We conclude next that Rodriguez failed to present such evidence.

                c. Rodriguez failed to produce evidence from which a jury could
                find or reasonably infer that the Sheriff took the challenged
                employment actions against Rodriguez because of her protected
                trait(s)

         We focus on the third step in the McDonnell Douglas analysis, where it was

  Rodriguez’s “ultimate burden” to persuade “the trier of fact that the defendant

  intentionally discriminated against” her because of her race, sex, and/or national

  origin. Burdine, 450 U.S. at 253. In response to the Sheriff’s assertion of a

  legitimate, non-discriminatory reason for the challenged employment actions,

  Rodriguez had to produce evidence that the Sheriff’s “proffered reason was not the

  true reason for the employment decision[s].” Id. at 256. “She may succeed in this

  either directly by persuading the court that a discriminatory reason more likely

  motivated the employer or indirectly by showing that the employer’s proffered

  explanation is unworthy of credence.” Id.6


  6
    Although we focus our discussion on the third step of the McDonnell Douglas
  analysis, the district court was also probably correct that, at step one, Rodriguez did
  not state a prima facie disparate treatment claim because she failed to demonstrate
  “that the adversary employment actions occurred under circumstances which give
  rise to an inference of unlawful discrimination,” that is discrimination because of a
                                              13
Appellate Case: 21-1124    Document: 010110726534        Date Filed: 08/18/2022     Page: 14



        Rodriguez adds one additional layer of analysis to her disparate treatment

  claim by relying at least in part on a “cat’s paw” theory. “Under a cat’s-paw theory

  of recovery (also known as ‘subordinate bias’ or ‘rubber stamp’ theory), an employer

  who acts without discriminatory intent can be liable for a subordinate’s

  discriminatory animus if the employer uncritically relies on the biased subordinate’s

  reports and recommendations in deciding to take adverse employment action.”

  Tudor v. Se. Okla. State Univ., 13 F.4th 1019, 1032 (10th Cir. 2021) (quoting

  Thomas v. Berry Plastics Corp., 803 F.3d 510, 514 (10th Cir. 2015)). Here,

  Rodriguez asserted that it was Instructors Cunningham and True who were biased

  against Rodriguez because of her race, sex, and/or national origin and that their bias

  influenced the Sheriff’s decisions to take adverse employment actions against


  protected trait like her race, sex, and/or national origin. (Aplt. App. 1744.) We have
  still other concerns about Rodriguez’s prima facie claim. Chief among those
  concerns is whether Rodriguez established that she suffered a sufficiently adverse
  employment action—that is, “‘a significant change in employment status, such as
  hiring, firing, failing to promote, reassignment with significantly different
  responsibilities, or a decision causing a significant change in benefits.’” Throupe, 988
  F.3d at 1252 (quoting Hiatt v. Colo. Seminary, 858 F.3d 1307, 1316 (10th Cir. 2017)).
  Here, the Sheriff did not fire or demote Rodriguez from her deputy position. Those in her
  chain of command placed Rodriguez on a performance improvement plan, or PIP, and
  several times placed her on paid administrative leave. But those actions usually are not
  sufficiently adverse to support a disparate treatment claim. See Paige v. Donovan, 511
  F. App’x 729, 734–35 (10th Cir. 2013) (unpublished) (PIP); Juarez v. Utah, 263 F. App’x
  726, 731, 737–38 (10th Cir. 2008) (unpublished) (paid administrative leave).
  Furthermore, although we need not decide the question definitively, we doubt that
  requiring Rodriguez to undergo remedial training was sufficiently adverse to support her
  disparate treatment claim. Cf. Couch v. Bd. of Trustees of Mem’l Hosp., 587 F.3d 1223,
  1237–38, 1243 (10th Cir. 2009) (holding, in First Amendment case, that required training
  was not sufficiently adverse to support retaliation claim, applying more expansive
  definition of “adverse” than applies in Title VII disparate treatment claims).

                                             14
Appellate Case: 21-1124     Document: 010110726534         Date Filed: 08/18/2022     Page: 15



  Rodriguez. “To survive summary judgment on a ‘Cat’s Paw’ theory,” Rodriguez had to

  establish (1) “bias by the subordinates,” (2) “their influence in the decision-making

  process,” and (3) the Sheriff’s adoption of a “biased recommendation without an

  independent investigation.” Ward v. Jewell, 772 F.3d 1199, 1205 (10th Cir. 2014) (citing

  cases).7

         With Rodriguez’s theories in mind, we next explain why we agree with the

  district court that Rodriguez failed to present sufficient evidence from which a

  reasonable jury could find that the conduct of which she complained occurred

  because of her race, sex, and/or national origin. The evidence which the district court


  7
    As explained next, Rodriguez failed to present sufficient evidence from which a
  reasonable jury could find that either Cunningham or True were biased against
  Rodriguez because of her race, sex, and/or national origin. But, in addition, there are
  a number of other problems with Rodriguez’s cat’s paw theory. For example, even if
  Cunningham was biased against Rodriguez because of her race, sex, and/or national
  origin, there was no evidence implicating him in any adverse action taken against
  Rodriguez except for the initial February 2015 report on her poor performance in the
  “shoot house.” While True was involved in a number of the remedial trainings that
  followed, so were a number of other instructors who also failed Rodriguez, yet
  Rodriguez does not allege that those other trainers acted with any discriminatory
  animus. Additionally, before placing Rodriguez on paid leave and recommending
  that the Sheriff fire Rodriguez, members of her chain of command first met with
  Rodriguez to hear her side of the story. Generally, under a cat’s paw theory, the fact
  that a supervisor meets with the employee is sufficient to break any taint flowing
  from a biased subordinate. See Hiatt, 858 F.3d at 1321; Ward, 772 F.3d at 1205.
  Moreover, although members of Rodriguez’s chain of command recommended that
  the Sheriff fire her, the Sheriff did not accept that recommendation, which preludes a
  reasonable jury from finding that the Sheriff just rubber-stamped and uncritically
  accepted his allegedly biased subordinates’ recommendation. See Tudor, 13 F.4th at
  1032. Furthermore, before requiring Rodriguez to undergo more training, the Sheriff
  first met with her and twice ordered an independent investigation into complaints she
  made that her instructors were discriminating against her. In light of all of these
  problems, Rodriguez’s cat’s paw disparate treatment claim cannot survive summary
  judgment. See id.; Hiatt, 858 F.3d at 1321; Ward, 772 F.3d at 1205.
                                              15
Appellate Case: 21-1124     Document: 010110726534        Date Filed: 08/18/2022      Page: 16



  rejected as insufficient included Rodriguez’s belief that Instructors Cunningham and

  True were biased against her because of her race, sex, and/or national origin, her

  assertion that the Sheriff better treated deputies who were similarly situated to

  Rodriguez but who did not share her protected characteristics, and other

  miscellaneous evidence.

                      i. There is insufficient evidence from which a reasonable jury
                      could find that either Cunningham or True acted against
                      Rodriguez because of her race, sex, and/or national origin

        Rodriguez testified at her deposition that neither Cunningham nor True

  directed any racist or sexist comments toward her. Nevertheless, Rodriguez believed

  that they mistreated her because of her race, sex, and/or national origin. No matter

  how earnest her subjective and otherwise unsupported belief is, however, it alone is

  not sufficient for her claims to survive summary judgment. See, e.g., Bones v.

  Honeywell Int’l, Inc., 366 F.3d 869, 875–76 (10th Cir. 2004).

        In further support of her belief, Rodriguez points to two earlier incidents

  involving Cunningham and True. Sometime between 2008 and 2011, at least four

  years before the events at issue here began, Cunningham, in conducting a shoot/don’t

  shoot drill, used targets shaped like hands. Participants in the drill were not to shoot

  the white hands—the good guys—but were to shoot the brown hands—the bad guys.

  An Hispanic male deputy, Trujillo, asked Cunningham why the brown hands had to

  be the bad guys. According to Deputy Trujillo, Cunningham responded, “‘Oh, I’ll

  change it’ or ‘Don’t worry about it,’ or something to that effect.” (Aplt. App. 1319.)

  There is no indication that Cunningham continued to use the white and brown targets

                                             16
Appellate Case: 21-1124     Document: 010110726534       Date Filed: 08/18/2022     Page: 17



  after Deputy Trujillo’s question and no evidence of discriminatory motive or that

  Rodriguez was made aware of this matter.

        In 2008—seven years before the events at issue here began—Instructor True,

  while booking into the detention center individuals charged with being in the United

  States illegally, “expressed joy over the deportation of undocumented aliens of

  Hispanic heritage by saying, ‘Woo-hoo! We got another one.’” (Id. at 1734-35.)

  The district court aptly noted that this comment is ambiguous. True could have

  simply been pleased at the deportation of undocumented aliens because they were

  immigrants without regard to whether they were Hispanic.

        Each of these two incidents was ambiguous as to whether either Cunningham

  or True were intentionally acting with a bias against Hispanics. Furthermore, these

  incidents were isolated and occurred years before the course of events involving

  Rodriguez. In light of that, they provide no insight into Cunningham’s or True’s

  motivation for taking the challenged actions against Rodriguez. These two incidents,

  then, are insufficient, alone or considered together, to support a reasonable jury

  finding that Cunningham and/or True acted were biased against Rodriguez because of

  her race, sex, and/or national origin.

                      ii. There is insufficient evidence that the Sheriff treated
                      Rodriguez less favorably than he treated similarly situated
                      deputies who do not share Rodriguez’s protected traits

        Moving beyond Cunningham’s and True’s alleged discriminatory motive,

  Rodriguez next asserts that the Sheriff’s proffered non-discriminatory reason for

  requiring her to undergo additional training— because “she demonstrated poor safety

                                             17
Appellate Case: 21-1124      Document: 010110726534          Date Filed: 08/18/2022     Page: 18



  and decision-making skills despite her ongoing training” (id. at 1727)—was

  unworthy of belief and was, instead, a pretext for discrimination based on

  Rodriguez’s race, sex, and/or national origin. In support of that assertion, Rodriguez

  contends that the Sheriff and his subordinates treated Rodriguez less favorably than

  they treated similarly situated deputies who do not share Rodriguez’s protected traits.

  Rodriguez points to the following deputies as comparators:

         1. Deputy Brieske, a white male, accidentally shot himself while holstering
         his weapon during a training exercise, suffering minor injuries. Deputy
         Brieske received a letter of reprimand and successfully completed remedial
         firearms training. His use of a firearm was never restricted.

         2. Deputy Hunt, a white woman, accidentally fired her weapon at a target
         during a training exercise, while unloading it. Deputy Hunt was subjected to
         on-the-spot remediation.8

         3. Deputy Hanson, a white male, while on duty at the detention center,
         inadequately patted-down a detainee, missing a knife that was then smuggled
         into the jail. After Internal Affairs (“IA”) investigated him, his supervisor
         suspended Hanson without pay for one or two days, he received a letter of
         reprimand, and his supervisor made a notation in his electronic TrakStar
         personnel record.

         4. Deputy Carter, a black male, while on duty in the “Alternative Sentencing
         Program”—a program where detainees have greater freedom than they have in
         the detention center—left his firearm in an unsecured cubicle, which inmates

  8
    Hunt shares Rodriguez’s protected status as a woman. It is Rodriguez’s theory,
  however, that her protected traits should be considered together; that is, she contends
  that she was discriminated against and harassed because she is an Hispanic woman
  originally from Venezuela. For summary judgment purposes, the district court
  accepted Rodriguez’s contention. We do the same. The Tenth Circuit has recognized
  Title VII claims based on discrimination because of more than one protected trait.
  See Frappied v. Affinity Gaming Black Hawk, LLC, 966 F.3d 1038, 1045 (10th Cir.
  2020) (“Title VII also prohibits discrimination based on a combination of protected
  characteristics, such as ‘sex-plus-race’ discrimination, i.e., discrimination targeted only at
  employees of a particular race and sex.”).

                                               18
Appellate Case: 21-1124    Document: 010110726534       Date Filed: 08/18/2022        Page: 19



        could access. Carter received a letter of reprimand and the violation was noted
        in his TrakStar record. A few days later, Carter left his “general access keys”
        unattended in an area inmates could access. This resulted in an IA
        investigation, and another letter of reprimand and TrakStar notation. Carter
        then resigned his position with the “Alternative Sentencing Program.”9

  Id. at 1729, 1732.

        An employee can

        “show pretext ‘by providing evidence that he was treated differently from
        other similarly situated, nonprotected employees who violated work rules of
        comparable seriousness,’” provided the “similarly situated” employee shares
        the same supervisor, is subject to the same performance standards, and
        otherwise faces comparable “relevant employment circumstances.” Green v.
        New Mexico, 420 F.3d 1189, 1194 (10th Cir. 2005) (quoting Kendrick[ v.
        Penske Transp. Servs., Inc.], 220 F.3d [1220,] 1232 [(10th Cir. 2000]).

  E.E.O.C. v. BCI Coca-Cola Bottling Co., 450 F.3d 476, 489 (10th Cir. 2006). Here, for

  summary judgment purposes, the district court accepted Rodriguez’s assertion that

  these comparators were subject to the same performance standards as she was and

  that their safety violations were of comparable seriousness to one of Rodriguez’s

  safety violations—the violation for holstering her weapon in the prone position on

  the firing range—because all of these violations fell under the same Sheriff’s policy.

  Even so, the comparators were not similarly situated to Rodriguez.




  9
    In addition to these four deputies, Rodriguez also points to Deputy Vigil, an
  Hispanic male who forgot to bring his weapon with him while transporting an inmate
  for medical treatment, yet suffered no adverse consequences. The Sheriff’s Office,
  however, had no record of this safety violation and Rodriguez submits no evidence
  that this incident was ever brought to the attention of Vigil’s supervisors. We,
  therefore, have no basis to compare the Sheriff’s treatment of Vigil with his treatment
  of Rodriguez.
                                            19
Appellate Case: 21-1124    Document: 010110726534         Date Filed: 08/18/2022    Page: 20



        Comparators Brieske, Hunt, and Hanson committed only a single safety

  violation. Rodriguez, on the other hand, on the same day that she holstered while in

  the prone position at the firing range, also reportedly exhibited poor judgment during

  the training simulation in the “shoot house.” Comparator Carter had more than one

  safety violation. But he self-corrected his problems by resigning from the

  Alternative Sentencing Program.

        A further difference between Rodriguez and the proffered comparators was

  that Rodriguez continued to have trouble remediating the training officers’ concerns

  about her judgment in using her firearm. While True was one of the instructors who

  noted these continuing problems, and Rodriguez asserts that True harbored a

  discriminatory animus against her, Rodriguez, as previously explained, failed to

  provide evidentiary support for that assertion. Moreover, it was not just True who

  noted Rodriguez’s continuing problems exercising judgment as to how and when to

  use her firearm. A number of other instructors echoed those concerns, instructors

  that Rodriguez has not alleged harbored a discriminatory bias against her, including

  Johnston, Van Hook, Hallett, Gabriel, Dyffryn, and Hoffman. Rodriguez has not

  identified any proffered comparator who had similar continuing difficulties passing

  remedial training. The district court, therefore, properly rejected Rodriguez’s

  comparison of her situation to the situation of these other four deputies.10


  10
    Although the Sheriff has not raised the issue, another problem with the proffered
  comparators is that Rodriguez has not shown that they share the same supervisor as
  Rodriguez. “Generally, to be similarly situated, employees must ‘deal with the same
  supervisor,’ McGowan v. City of Eufala, 472 F.3d 736, 745 (10th Cir. 2006), because
                                             20
Appellate Case: 21-1124     Document: 010110726534         Date Filed: 08/18/2022    Page: 21



                      iii. Other evidence of discriminatory bias

        Rodriguez asserts other evidence that she contends suggests that the Sheriff’s

  asserted nondiscriminatory reasons for requiring her to undergo more training were a

  pretext for discrimination. Rodriguez points, for example, to a 2013 settlement that

  then-Sheriff Robinson entered into with the U.S. Department of Justice because the

  Sheriff had “improperly restricted law enforcement positions to U.S. citizens

  notwithstanding the fact that no law, regulation, executive order, or government

  contract authorized it to restrict employment in this manner.” (Aplt. App. 1741

  (quoting DOJ Press Release).) Because this settlement and the policy it addressed

  pre-date Walcher becoming Sheriff, they are not relevant to whether Sheriff Walcher

  acted with any bias against Rodriguez.

        Rodriguez next points to the TrakStar entry her supervisor, Lt. Wickstrom,

  made indicating that Rodriguez “successfully completed” the first remedial firearms

  training on February 13, 2015, contrary to Instructors True’s and Van Hook’s

  assertion that Rodriguez failed that training. But the Sheriff presented undisputed



  ‘[d]ifferent supervisors will inevitably react differently’ to employee misconduct.
  Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1230 (10th Cir. 2000).” Luke v.
  Hosp. Shared Servs., Inc., 513 F. App’x 763, 766 (10th Cir. 2013) (unpublished).
  Furthermore, the evidence in this case indicates that firearms instructors have discretion
  in how they deal with safety violations occurring at the shooting range. Here, however,
  we do not know who the instructors were who addressed comparators Brieske’s and
  Hunt’s firearms safety violations. Nor do we know what supervisors addressed
  comparator Hanson’s and Carter’s work-related safety violations. Like Rodriguez, they
  all worked for the Sheriff. But, while the Sheriff was actively involved in the challenged
  employment actions involving Rodriguez, it does not appear that he was involved in any
  of the proffered comparators’ cases.
                                              21
Appellate Case: 21-1124     Document: 010110726534       Date Filed: 08/18/2022    Page: 22



  evidence that Lt. Wickstrom meant only to note that Rodriguez had successfully

  “qualified” with her firearm during the remedial training. Qualifying involves a

  deputy accurately firing a specified number of rounds at a target in a set time period.

  Qualifying does not mean that Rodriguez passed other firearm training addressing a

  deputy’s judgment in how and when to use a firearm. Thus, Lt. Wickstrom stated

  that she only meant to indicate that Rodriguez had successfully “qualified,” not that

  she had dispelled all of the concerns about her judgment in using her firearm.

  Moreover, Lt. Wickstrom had not attended the training and so had no first-hand

  knowledge of what transpired during the training.

        Further, there were during the ensuing months and years a number of other

  instructors—instructors to whom Rodriguez does not attribute a discriminatory

  animus, including Van Hook, Hallett, Dyffryn, and Hoffman—who also expressed

  similar concerns with Rodriguez’s judgment in using her firearm. Those instructors’

  reports corroborated, rather than contradicted, the Sheriff’s belief that Rodriguez

  exhibited poor judgment in using her firearm. In light of that evidence, Lt.

  Wickstrom’s TrakStar entry was insufficient to create a triable issue of fact as to

  whether the Sheriff’s asserted non-discriminatory reason for requiring Rodriguez to

  undergo additional training was a pretext for discriminating against Rodriguez

  because of her race, sex, and/or national origin.11


  11
    In her appellate brief, “Rodriguez adamantly denies” that she continued to commit
  safety violations throughout her ongoing training. (Aplt. Br. 31.) Even if the other
  instructors were mistaken about Rodriguez’s continuing struggles in passing the
  remedial firearm training—she does not allege that these other instructors were
                                             22
Appellate Case: 21-1124     Document: 010110726534          Date Filed: 08/18/2022          Page: 23



        Lastly, Rodriguez asserts that the district court erred in failing to consider

  evidence from her co-workers indicating, among other things, that they had never

  seen any deputy treated in the manner in which she was treated, and that True lied

  about training Rodriguez when she attended the training academy in 2008. We find

  no error in the district court’s treatment of this or any other evidence. We, thus,

  agree with the district court that Rodriguez failed to present sufficient evidence from

  which a reasonable jury could find that the adverse employment actions she

  challenges occurred because of her race, sex, and/or national origin.



  biased against her because of her race, sex, and/or nation origin—thus, her assertion
  is insufficient to suggest that the Sheriff’s proffered non-discriminatory reasons for
  requiring Rodriguez to undergo further training was a pretext for discrimination on
  the bases she alleges.

        “Evidence that the employer should not have made the [adverse
        employment] decision—for example, that the employer was mistaken or
        used poor business judgment—is not sufficient to show that the employer’s
        explanation is unworthy of credibility.” . . . “The relevant inquiry is not
        whether the employer’s proffered reasons were wise, fair or correct, but
        whether it honestly believed those reasons and acted in good faith upon those
        beliefs.”

  Hiatt, 858 F.3d at 1316 (quoting Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d
  1160, 1169–70 (10th Cir. 2007)).

        In determining whether the proffered reason for a decision was pretextual,
        we examine the facts as they appear to the person making the decision,”
        Zamora v. Elite Logistics, Inc.], 478 F.3d [1160,] 1166 [(10th Cir. 2007) (en
        banc)] (quoting Watts v. City of Norman, 270 F.3d 1288, 1295 (10th Cir.
        2001)); we do not look to the plaintiff’s subjective evaluation of the situation,
        see McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1130 (10th Cir.
        1998).

  E.E.O.C. v. C.R. England, Inc., 644 F.3d 1028, 1044 (10th Cir. 2011).
                                               23
Appellate Case: 21-1124      Document: 010110726534       Date Filed: 08/18/2022    Page: 24



        2. Harassment/hostile work environment claims

        Giving Rodriguez the benefit of the doubt, we assume that she also alleged

  harassment that made her work environment hostile.12 To establish actionable

  harassment, Rodriguez had to show that 1) she is a member of a protected group,

  2) she was subjected to unwelcome harassment, 3) the harassment was based on her

  protected trait(s), and 4) the harassment was sufficiently severe or pervasive to alter

  the terms and conditions of her employment and create an abusive working

  environment. See Payan v. United Parcel Serv., 905 F.3d 1162, 1170 (10th Cir.

  2018) (emphasis added). Most relevant here, then, to survive summary judgment,

  Rodriguez had to “produce evidence from which a rational jury could infer that she

  was targeted for harassment because of her gender, race, or national origin.”

  Sandoval v. City of Boulder, Colo., 388 F.3d 1312, 1327 (10th Cir. 2004); see also

  Payan, 905 F.3d at 1170.

        The district court granted the Sheriff summary judgment on Rodriguez’s

  harassment claims because “the evidence does not demonstrate that Cunningham’s,

  True’s, or any other decision-makers’ actions constitute a race, gender, or national

  origin-based hostile work environment. Without such evidence, [Rodriguez] cannot




  12
    In her complaint, Rodriguez alleged “harassment.” Hostile work environment
  describes generally a subset of harassment claims actionable under Title VII. See
  Jones v. Needham, 856 F.3d 1284, 1289 (10th Cir. 2017) (distinguishing between
  “quid pro quo” sexual harassment and “hostile work environment” sexual
  harassment). The type of harassment claim asserted by Rodriguez is hostile work
  environment harassment.
                                             24
Appellate Case: 21-1124      Document: 010110726534          Date Filed: 08/18/2022      Page: 25



  show the purported hostile work environment was based on a protected trait.”13

  (Aplt. App. 1745.) We agree with the district court.

         “A hostile work environment claim is ‘composed of a series of separate acts that

  collectively constitute one unlawful employment practice.’” Throupe, 988 F.3d at 1251

  (quoting Morgan, 536 U.S. at 117). To prove a claim of harassment, Rodriguez could

  rely on acts that are overtly taken because of race, sex, or national origin, as well as acts

  that might seem neutral but when viewed in the context of other, overtly discriminatory

  conduct, are also part of the allegedly discriminatory work environment. See id. (quoting

  Sanderson v. Wyo. Highway Patrol, 976 F.3d 1164, 1174 (10th Cir. 2020)); O’Shea v.

  Yellow Tech. Servs., Inc., 185 F.3d 1093, 1097 (10th Cir. 1999). Rodriguez could

  also rely on discriminatory acts taken against others in her workplace, so long as she

  shows that she was aware of those acts at the time she claims she was subject to a hostile

  environment based on her race, sex, or national origin and so long as such acts

  contributed to the hostile work environment she alleges. See Hernandez v. Valley View

  Hosp. Ass’n, 684 F.3d 950, 959 (10th Cir. 2021); Tademy v. Union Pac. Corp., 614

  F.3d 1132, 1146 (10th Cir. 2008). This is true whether Rodriguez witnessed the

  discriminatory acts against others or heard about them second hand. See Herrera v.

  Lufkin Indus., Inc., 474 F.3d 675, 681 & n.5 (10th Cir. 2007).


  13
     The district court did not address whether Rodriguez had established that the
  harassment of which she complained was sufficiently severe or pervasive “as it was
  not argued in” the Sheriff’s summary judgment motion. (Aplt. App. 1745 n. 7.) As
  we have stated previously, we have doubt whether this record establishes that the
  alleged harassment was sufficiently severe or pervasive. But we do not rely on that
  because this point was not raised in the district court or in this appeal.
                                                25
Appellate Case: 21-1124      Document: 010110726534         Date Filed: 08/18/2022     Page: 26



         To prove her harassment claims, Rodriguez relied on the same events on which

  she based her disparate treatment claims. In fact, she did not address her harassment

  claims separately from her disparate treatment claims. But as previously explained,

  Rodriguez did not assert any acts taken against her that were overtly because of her race,

  sex, or national origin. She acknowledged, for example, that neither Cunningham nor

  True, nor anyone else in her workplace, made derogatory comments based on her race,

  sex, or national origin. There was, then, no discriminatory context through which a

  reasonable jury could infer that any of the neutral acts taken against her were actually

  because of her race, sex, or national origin.

         Deputy Trujillo testified at his deposition that he experienced discrimination at the

  Sheriff’s Office because he was Hispanic, including his supervisor Aspinall refusing to

  call Trujillo by his name, but instead referring to Trujillo by other Hispanic surnames.

  The same supervisor physically assaulted Trujillo. But Rodriguez has not established

  that she was aware of these acts against Trujillo at the time she complained that her work

  environment was hostile to Hispanics.14

         As previously explained, Cunningham’s white hands/brown hands drill, which

  was discontinued, and True’s glee at nabbing an immigrant not lawfully in the country

  occurred long before the events involving Rodriguez and were at most ambiguous. Nor



  14
    Trujillo also testified about discrimination against him because of a perceived
  disability. There is no indication that Rodriguez was aware of these incidents but, in
  any event, they would not support her claims of a hostile work environment because
  of race, sex, or national origin.

                                                  26
Appellate Case: 21-1124     Document: 010110726534          Date Filed: 08/18/2022     Page: 27



  has Rodriguez established that she was present for white hands/brown hands drill. If not,

  she failed to address when she first heard about it. She also does not explain how the

  Sheriff’s Office’s settlement with DOJ or any conduct it involved affected her work

  environment. She otherwise makes vague assertions about other discriminatory

  comments or conduct, but fails to establish those incidents in any detail. The district

  court, thus, correctly granted the Sheriff summary judgment on the hostile work

  environment claims.

         3. Conclusion: Summary judgment for the Sheriff on Rodriguez’s
         disparate treatment and hostile work environment claims was proper

         There is no evidence from which a reasonable jury could find that Rodriguez’s

  alleged mistreatment was because of her race, sex, and national origin. “Not all

  offensive or hurtful conduct within the workplace is actionable under Title VII,”

  Throupe, 988 F.3d at 1255; only conduct undertaken because of an employee’s protected

  trait(s). The district court, therefore, properly granted the Sheriff summary judgment

  on Rodriguez’s disparate treatment and hostile work environment claims.

  B. Retaliation claims

         We also uphold the district court’s decision to grant the Sheriff summary

  judgment on Rodriguez’s claims alleging that the Sheriff retaliated against her for

  complaining that she was being discriminated against. In explaining why, we first

  state the relevant legal principles, briefly set forth Rodriguez’s retaliation claims, and

  then discuss the fatal flaws the district court identified in these claims.




                                              27
Appellate Case: 21-1124     Document: 010110726534        Date Filed: 08/18/2022      Page: 28



         1. Relevant legal principles

         Both Title VII and the CADA protect employees from an employer’s retaliation

  for opposing discrimination. See 42 U.S.C.A. § 2000e-3(a); Colo. Rev. Stat.

  § 24-34-402(1)(e)(IV). Where, as here, Rodriguez did not present direct evidence of

  retaliation, she can prove her claim indirectly, using the McDonnell-Douglas

  burden-shifting framework. See Parker Excavating, Inc. v. Lafarge W., Inc., 863 F.3d

  1213, 1220 (10th Cir. 2017). Under that framework, the employee must first establish a

  prima facie retaliation claim by

         plausibly alleg[ing] “(1) that [s]he engaged in protected opposition to
         discrimination, (2) that a reasonable employee would have found the
         challenged action materially adverse, and (3) that a causal connection
         existed between the protected activity and the materially adverse action.”
         See Khalik[ v. United Air Lines], 671 F.3d [1188,] 1193 [(10th Cir.
         2012)].

  Reznik v. inContact, Inc., 18 F.4th 1257, 1260 (10th Cir. 2021).15

         If the employee succeeds in establishing a prima facie retaliation claim, the

  burden shifts to the employer to assert a legitimate non-retaliatory reason for the

  challenged adverse action. See Edmonds-Radford v. Sw. Airlines Co., 17 F.4th 975,

  994 (10th Cir. 2021) (applying McDonnell Douglas framework to retaliation claim

  under Americans with Disabilities Act).



  15
     In the retaliation context, a materially adverse employment action is one that
  “could well dissuade a reasonable worker from making or supporting a charge of
  discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006). A
  broader range of materially adverse employment actions, then, can support a retaliation
  claim than can support a disparate treatment discrimination claim. See id. at 56–57, 63–
  67.
                                             28
Appellate Case: 21-1124       Document: 010110726534       Date Filed: 08/18/2022     Page: 29



         Once the employer asserts a non-retaliatory reason for the challenged actions,

  the burden shifts back to the employee to show that the employer’s asserted

  non-retaliatory reason was a pretext for unlawful retaliation. See id. The employee

  ultimately bears the burden of proving that “that the desire to retaliate was the but-for

  cause of the challenged employment action.” Univ. of Texas Sw. Med. Ctr. v. Nassar,

  570 U.S. 338, 352 (2013).

         2. Rodriguez’s specific retaliation claims

         Rodriguez alleged the following retaliatory actions, which we list

  chronologically:

         1) Rodriguez complained about discrimination to Sergeant Walker, during the
         June 2015 IA investigation, and on August 19, 2015, Lieutenant Burson, who
         was overseeing the IA investigation, decommissioned Rodriguez, placed her
         on paid leave, and recommended that the Sheriff terminate her as a deputy.

         2) Rodriguez alleged that, after she complained about discrimination to the
         Sheriff on August 26 and September 1, 2015, the Sheriff retaliated against her
         by placing her on a PIP in November 2015. But the evidence indicates that it
         was the training sergeant, Chase, who recommended placing Rodriguez on a
         PIP, and her chain-of-command agreed. There is no indication that it was the
         Sheriff who ordered Rodriguez placed on the PIP.16

         3) In November 2015, Rodriguez complained about discrimination to her
         immediate supervisor, Sergeant Steffa, and soon thereafter, the PIP was
         extended.



  16
    Perhaps because of this evidentiary problem, Rodriguez, for the first time on
  appeal, argues more generally that the Sheriff retaliated by requiring her to undergo
  more training. Because she did not assert this argument to the district court,
  however, she has forfeited it. See Singh v. Cordle, 936 F.3d 1022, 1043 (10th Cir.
  2019). Nevertheless, even on the merits it cannot survive summary judgment, as
  explained below.

                                              29
Appellate Case: 21-1124     Document: 010110726534         Date Filed: 08/18/2022   Page: 30



        4) Rodriguez complained to the Sheriff about discrimination in June 2016.
        She did not specifically allege, however, any adverse employment action
        resulting from that complaint. (This may be part of Rodriguez’s claim, raised
        for the first time on appeal, that the Sheriff retaliated against her by requiring
        more training.)

        5) Rodriguez filed a complaint with the EEOC on January 3, 2017, alleging
        discrimination and retaliation, and the next day, January 4, Chief Line,
        accompanied by Lieutenant Knight, decommissioned her, placed her on paid
        administrative leave, and told her he was again recommending that the Sheriff
        terminate her as a deputy. But the evidence is undisputed that the EEOC
        complaint was not served on the Sheriff’s Office until January 5. Rodriguez
        points to no evidence indicating that anyone in the Sheriff’s Office knew about
        the EEOC complaint until Rodriguez told Chief Line about it on January 4.
        That was after Line informed her of these challenged adverse personnel
        actions. The undisputed evidence further indicates that she was returned to
        work within an hour of being placed on administrative leave on January 4,
        while the Sheriff investigated her discrimination claims.17

        The record, then, does not support Rodriguez’s second and fifth factual

  allegations of retaliation, and her fourth claim is inadequate. But those allegations,

  as well as the others, fail for other reasons too, as explained next.

        3. Rodriguez failed to show that the persons taking these adverse actions
        against her knew at the time that Rodriguez had complained about
        discrimination

        In order to establish the third element of her prima facie retaliation claims,

  Rodriguez had to show a causal connection between her protected activity opposing

  discrimination and the adverse employment actions of which she complains. See


  17
    In the district court, Rodriguez also alleged that, a few months after the new
  sheriff, Brown, was elected, his undersheriff, Nicastle, retaliated against Rodriguez
  by requiring her to undergo still more training. And Rodriguez alleged a cat’s paw
  argument based apparently on True holding a retaliatory animus against Rodriguez
  for complaining that True was discriminating. Rodriguez, however, does not reassert
  those claims on appeal. In any event, summary judgment for the Sheriff on those
  claims was appropriate.
                                              30
Appellate Case: 21-1124     Document: 010110726534         Date Filed: 08/18/2022    Page: 31



  Reznik, 18 F.4th at 1260. In order to show a causal connection, Rodriguez had to

  show that at the time an actor took the challenged adverse action against her the actor

  knew about Rodriguez’s protected opposition to discrimination. See Singh, 936 F.3d

  at 1043. Several of Rodriguez’s retaliation claims lack this causal connection.

  Specifically, Rodriguez failed to present evidence that either Chief Line or

  Lieutenant Knight knew that she had filed a complaint with the EEOC before they

  placed her on paid administrative leave in January 2017.

         4. Pretext

         Even if Rodriguez was able to establish a prima facie claim as to the rest of her

  retaliation claims, the Sheriff proffered a non-retaliatory reason for requiring

  Rodriguez to undergo more training—“[T]he officers training [Rodriguez]

  consistently found that she demonstrated poor safety and decision-making skill

  despite her ongoing training” (Aplt. App. 1727). Rodriguez contends,

  unpersuasively, that this reason was a pretext for retaliation. On appeal, however,

  she addresses this argument in only a perfunctory manner, relying on some of the

  same evidence that she contends shows discrimination.

         As a starting point, Rodriguez’s chain of command, and the Sheriff in

  particular, consistently asserted, throughout this four-year course of events and the

  ensuing litigation, that they took the adverse actions against Rodriguez because they

  believed that she had demonstrated poor judgment and committed numerous safety

  violations during her remedial training sessions. “The consistency of their

  explanations cuts against a finding of pretext.” Hiatt, 858 F.3d at 1319.

                                              31
Appellate Case: 21-1124    Document: 010110726534        Date Filed: 08/18/2022      Page: 32



        Rodriguez argues that it was incorrect that she continued to make safety errors

  and show poor judgment during her training. But she has failed to present any

  evidence that the Sheriff or the rest of her chain of command asserted these reasons

  to cover up their desire to retaliate against Rodriguez. Nor does she assert any

  evidence suggesting that the Sheriff or Rodriguez’s subordinate chain of command,

  even if mistaken, did not honestly believe that Rodriguez had failed her remedial

  training. See id. at 1316; C.R. England, 644 F.3d at 1044.

        In the district court, Rodriguez again relied on Lieutenant Wickstrom’s

  notation in TrakStar that Rodriguez “successfully completed” the first remedial

  training in February 2015. That, again, is insufficient to create a disputed question of

  fact as to whether the Sheriff honestly believed that Rodriguez had shown poor

  judgment throughout the remedial training, warranting more training. The two

  trainers who conducted the February 2015 remedial training, as well as numerous

  trainers after that—trainers to whom Rodriguez does not attribute any retaliatory

  motive, including Van Hook, Hallett, Dyffryn, and Hoffman—corroborated

  Rodriguez’s poor judgment and safety record in using her firearm. Those reports

  bolster, not contradict, the non-retaliatory reasons the Sheriff and Rodriguez’s chain

  of command asserted to justify the adverse actions they took against her.

        5. Temporal proximity

        Finally, Rodriguez contends that the close temporal proximity between her

  discrimination complaints and the allegedly retaliatory adverse actions she incurred is

  sufficient alone for her retaliation claims to survive summary judgment. Even if

                                            32
Appellate Case: 21-1124     Document: 010110726534         Date Filed: 08/18/2022      Page: 33



  Rodriguez could rely on close temporal proximity here to establish a prima facie

  retaliation claim, see Bekkem v. Wilkie, 915 F.3d 1258, 1271 (10th Cir. 2019), it is

  insufficient for her to meet her ultimate burden of proving that a retaliatory motive

  was the “but for” cause of those adverse actions, see Bird v. W. Valley City, 832

  F.3d 1188, 1204 (10th Cir. 2016) (citing cases). The district court, then, did not err

  in granting the Sheriff summary judgment on Rodriguez’s retaliation claims.

                                       IV. CONCLUSION

        The district court properly granted the Sheriff summary judgment on all of

  Rodriguez’s claims. Fatal to her disparate treatment and hostile work environment

  claims, Rodriguez failed to present sufficient evidence from which a reasonable jury

  could find that the challenged adverse actions taken against her were either because

  of her race, sex, and/or national origin or taken in retaliation for her claims of

  discrimination. Nor could a reasonable jury find that her work environment was

  hostile because of harassment based on race, sex, or national origin. We, therefore,

  AFFIRM the district court’s summary judgment decision.


                                               Entered for the Court


                                               David M. Ebel
                                               Circuit Judge




                                              33